DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4 and 12-13 is objected to because of the following informalities:  
Regarding claim 3, examiner believes the recitation of “a time width of the drive signals” (lines 1-2) should read a time width of the drive signals is Tpwm.  
Regarding claim 4, examiner believes the recitation of “a time width of the drive signals” (lines 1-2) should read a time width of the drive signals is Tpwm.
Regarding claim 12, examiner believes the recitation of “a time width of the drive signals” (lines 1-2) should read a time width of the drive signals is Tpwm.  
Regarding claim 13, examiner believes the recitation of “a time width of the drive signals” (lines 1-2) should read a time width of the drive signals is Tpwm.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7, 9-10, 12, 14-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohno (US 2011/0274465 A1).
Ohno teaches the following claimed limitations:
Regarding claim 1, a print head (print head 14, FIGs. 1-2) comprising: 
one or more light emitting element arrays including a plurality of light emitting elements arrayed continuously along a main scanning direction (light-emitting portion 63 formed of plural light-emitting elements, [0039], FIGs. 2-4);
a light emission control circuit configured to output drive signals (signal generating circuit 110 driving the light-emitting portion 63, [0040], FIGs. 3-7) of different phases in units of a light emitting element group configured by a predetermined number of continuous light emitting elements included in the light emitting elements (the selection signal W3 is sent at a different timing from that for the selection signal W1, [0162]-[0169], FIG. 9); and
one or more drive circuit arrays including a plurality of drive circuits configured to cause the light emitting elements to emit light individually based on the drive signals (circuitry in the light-emitting array unit S-A, FIGs. 6-7).
Regarding claim 3, when a time width of the drive signals is Tpwm and a phase difference between the drive signals of two adjacent light-emitting element groups is T1, a relation Tpwm > T1 is satisfied (width between d and m is greater than width between d and I, FIG. 9).
Regarding claim 5, the light emitting element arrays include a first light emitting element array including odd-numbered light emitting elements (S-A1, FIGs. 3-6, 9), and a second light emitting element array including even-numbered light emitting elements (S-B1, FIGs. 3-6, 9).
Regarding claim 6, the light emitting elements included in the first light emitting element array and the light emitting elements included in the second light emitting element array are shifted in the main scanning direction (S-A1 and S-B1, FIGs. 3-4).
Regarding claim 7, the light emitting elements included in the first light emitting element array and the light emitting elements included in the second light emitting element array are shifted by pitch P in the main scanning direction, when pitch 2P between the odd-numbered light emitting elements, and the pitch 2P between the even-numbered light emitting elements are defined (a planar layout of the light-emitting array unit S-B is obtainable by shifting the positions of the light-emitting thyristors L to the righ by ½ of the distance between the light-emitting thyristor L1 and the light-emitting thyristor L3, [0152], FIGs. 3-4, 8A).
Regarding claim 9, the drive circuit arrays includes a first drive circuit array configured to cause the light emitting elements including the first light emitting element array to emit light individually based on the drive signals (circuitry in the light-emitting array unit S-A, FIGs. 6-7) and a second drive circuit array configured to cause the light emitting elements including the second light emitting element array to emit light individually based on the drive signals (circuitry in the light-emitting array unit S-B, FIGs. 6-7). 
Regarding claim 10, an image forming apparatus (image forming apparatus 1, FIG. 1) comprising:
one or more light emitting element arrays including a plurality of light emitting elements arrayed continuously along a main scanning direction (light-emitting portion 63 formed of plural light-emitting elements, [0039], FIGs. 2-4);
a light emission control circuit configured to output drive signals (signal generating circuit 110 driving the light-emitting portion 63, [0040], FIGs. 3-7) of different phases in units of a light emitting element group configured by a predetermined number of continuous light emitting elements included in the light emitting elements (the selection signal W3 is sent at a different timing from that for the selection signal W1, [0162]-[0169], FIG. 9); and
one or more drive circuit arrays including a plurality of drive circuits configured to cause the light emitting elements to emit light individually based on the drive signals (circuitry in the light-emitting array unit S-A, FIGs. 6-7); and
a photoreceptor on which a latent image is exposed by light emission of the light emitting elements (photoconductive drum 12, [0034], FIG. 1).
Regarding claim 12, when a time width of the drive signals is Tpwm and a phase difference between the drive signals of two adjacent light-emitting element groups is T1, a relation Tpwm > T1 is satisfied (width between d and m is greater than width between d and I, FIG. 9).
Regarding claim 14, the light emitting element arrays include a first light emitting element array including odd-numbered light emitting elements (S-A1, FIGs. 3-6, 9), and a second light emitting element array including even-numbered light emitting elements (S-B1, FIGs. 3-6, 9).
Regarding claim 15, the light emitting elements included in the first light emitting element array and the light emitting elements included in the second light emitting element array are shifted in the main scanning direction (S-A1 and S-B1, FIGs. 3-4).
Regarding claim 16, the light emitting elements included in the first light emitting element array and the light emitting elements included in the second light emitting element array are shifted by pitch P in the main scanning direction, when pitch 2P between the odd-numbered light emitting elements, and the pitch 2P between the even-numbered light emitting elements are defined (a planar layout of the light-emitting array unit S-B is obtainable by shifting the positions of the light-emitting thyristors L to the righ by ½ of the distance between the light-emitting thyristor L1 and the light-emitting thyristor L3, [0152], FIGs. 3-4, 8A).
Regarding claim 18, the drive circuit arrays includes a first drive circuit array configured to cause the light emitting elements including the first light emitting element array to emit light individually based on the drive signals (circuitry in the light-emitting array unit S-A, FIGs. 6-7) and a second drive circuit array configured to cause the light emitting elements including the second light emitting element array to emit light individually based on the drive signals (circuitry in the light-emitting array unit S-B, FIGs. 6-7). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US 2011/0274465 A1) in view of Nagumo (US 2010/0026214 A1).
Ohno teaches the following claimed limitations:
Regarding claim 4, when a time width of the drive signals is Tpwm and a phase difference between the drive signals of two adjacent light-emitting element groups is T1, a relation Tpwm > T1 is satisfied (width between d and m is greater than width between d and I, FIG. 9).
Regarding claim 13, when a time width of the drive signals is Tpwm and a phase difference between the drive signals of two adjacent light-emitting element groups is T1, a relation Tpwm > T1 is satisfied (width between d and m is greater than width between d and I, FIG. 9).
Ohno does not teach the following claimed limitations:
Regarding claim 2, when a light emission cycle of the light emitting elements is Thsyn, a phase difference between drive signals of two adjacent light emitting element groups is T1, and the number of light emitting element groups is n, a relation Thsyn > T1 x (n - 1) is satisfied.
Regarding claim 11, when a light emission cycle of the light emitting elements is Thsyn, a phase difference between drive signals of two adjacent light emitting element groups is T1, and the number of light emitting element groups is n, a relation Thsyn > T1 x (n - 1) is satisfied.
Nagumo teaches the following claimed limitations:
Further regarding claim 2, when a light emission cycle of the light emitting elements is Thsyn (magnitude of cycle between A and I of HD-HSYNC-N, FIG. 19), a phase difference between drive signals of two adjacent light emitting element groups is T1 (period between R and S of ODD CURRENT and EVEN CURRENT, FIG. 19), and the number of light emitting element groups is n (ODD group and EVEN group, that is, n = 2), a relation Thsyn > T1 x (n - 1) is satisfied (FIG. 19) for the purpose of synchronizing two groups of emitting elements using a synchronization signal.
Further regarding claim 11, when a light emission cycle of the light emitting elements is Thsyn (magnitude of cycle between A and I of HD-HSYNC-N, FIG. 19), a phase difference between drive signals of two adjacent light emitting element groups is T1 (period between R and S of ODD CURRENT and EVEN CURRENT, FIG. 19), and the number of light emitting element groups is n (ODD group and EVEN group, that is, n = 2), a relation Thsyn > T1 x (n - 1) is satisfied (FIG. 19) for the purpose of synchronizing two groups of emitting elements using a synchronization signal.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate when a light emission cycle of the light emitting elements is Thsyn, a phase difference between drive signals of two adjacent light emitting element groups is T1, and the number of light emitting element groups is n, a relation Thsyn > T1 x (n - 1) is satisfied; when a light emission cycle of the light emitting elements is Thsyn, a phase difference between drive signals of two adjacent light emitting element groups is T1, and the number of light emitting element groups is n, a relation Thsyn > T1 x (n - 1) is satisfied, as taught by Nagumo, into Ohno for the purpose of synchronizing two groups of emitting elements using a synchronization signal.
Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US 2011/0274465 A1) in view of Tsujino et al. (US 2009/0147278 A1).
Ohno does not teach the following claimed limitations:
Regarding claim 8, a size of the light emitting elements in the main scanning direction is equal to or larger than the pitch P.
Regarding claim 17, a size of the light emitting elements in the main scanning direction is equal to or larger than the pitch P.
Tsujino et al. teach the following claimed limitations:
Further regarding claim 8, a size of the light emitting elements in the main scanning direction is equal to or larger than the pitch P (Pel, FIG. 2) for the purpose of printing images without white streaks.
Further regarding claim 17, a size of the light emitting elements in the main scanning direction is equal to or larger than the pitch P (Pel, FIG. 2) for the purpose of printing images without white streaks.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a size of the light emitting elements in the main scanning direction is equal to or larger than the pitch P; a size of the light emitting elements in the main scanning direction is equal to or larger than the pitch P, as taught by Tsujino et al., into Ohno for the purpose of printing images without white streaks.
Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter of claims 19-20 is the inclusion of the limitations of the image forming apparatus, of claim 10, that include when a size of the light emitting elements in a sub-scanning direction is S and velocity of the photoreceptor in the sub-scanning direction is V, a relation S > V x T1 is satisfied.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




13 August 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853